DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to communications filed on 12/9/2020.
Claims 1-3, 6, 9-11, 13-14, and 16-18 have been amended. The amendments have been fully considered.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Reilley Keane (76426) on 1/13/2021.
Amendments to the Claims: 
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims: 
1. 	(Currently Amended) A system comprising:
at least one processor; and
a memory storing computer readable instructions that, when executed by the at least one processor, cause the system to:
receive an image containing a first watermark vector corresponding to a user account of a sender of the image; 
route the image to memory of the system in which modules correspond to unique user accounts, and one of the unique user accounts being the user account indicated by the first watermark vector;
convert the image to a frequency domain image that contains the first watermark vector;
identify, from the frequency domain image, the first watermark vector;
compare the first watermark vector to that correspondone of the accounts to determine a probability of a match between at least one and the first watermark vector;
determine the user account of the sender of the image based on the match with the highest probability
send, to a workplace administrator platform, an indication of the user account of the sender of the image.
2. 	(Currently Amended)	The system of claim 1, wherein:
receiving the image comprises receiving the image at a dispatch service module of the system, wherein routing the image comprises routing the image by the dispatch service module

3. 	(Currently Amended) The system of claim 2, wherein the computer readable instructions, when executed by the at least one processor, further cause the system to:
apply, at each of the

extract, at each of the
store, at each of the
4.	 (Currently Amended) The system of claim 3, wherein extracting the watermark vectors comprises applying, at each of the 
5. 	(Original) The system of claim 1, wherein receiving the image containing the first watermark vector comprises receiving an indication of the user account of the sender of the image, and wherein determining the user account of the sender of the image comprises tracking a source of a data leak associated with the image containing the first watermark vector.
6. 	(Currently Amended) The system of claim 1, wherein the computer readable instructions, when executed by the at least one processor, further cause the system to:
receive from the workplace administrator platform, an enterprise user list input corresponding to a list of the unique user accounts; and
generating, for each of the unique user accounts, a corresponding module.
7. 	(Original) The system of claim 1, wherein identifying the first watermark vector comprises extracting, from a predetermined sub-region of the frequency domain image, the first watermark vector.
8. 	(Original) The system of claim 1, wherein the image contains the first watermark vector in more than one location and wherein identifying the first watermark vector comprises identifying the first watermark vector in at least one of the locations.

receiving an image containing a first watermark vector corresponding to a user account of a sender of the image;
routing the image to memory in which modules correspond to unique user accounts and one of the unique user accounts being the user account indicated by the first watermark vector;
converting the image to a frequency domain image that contains the first watermark vector;
identifying, from the frequency domain image, the first watermark vector;
comparing the first watermark vector to that correspond one of the accounts to determine a probability of a match between at least oneand
determining the user account of the sender of the image based on the match with the highest probability
sending, to a workplace administrator platform, an indication of the user account of the sender of the image.
10. 	(Currently Amended) The method of claim 9, wherein:
receiving the image comprises receiving the image at a dispatch service module, wherein routing the image comprises routing the image by the dispatch service module

11. 	(Currently Amended) The method of claim 10, further comprising:
applying, at each of the

extracting, at each of the
12. 	(Currently Amended) The method of claim 11, wherein extracting the watermark vectors comprises applying, at each of the
13. 	(Previously Presented) The method of claim 9, wherein receiving the image containing the first watermark vector comprises receiving an indication of the user account of the sender of the image, and wherein determining the user account of the sender of the image comprises tracking a source of a data leak associated with the image containing the first watermark vector.
14. 	(Currently Amended) The method of claim 9, further comprising:
receiving, from the workplace administrator platform, an enterprise user list input corresponding to a list of the unique user accounts; and
generating, for each of the unique user accounts, a corresponding module.
15. 	(Original) The method of claim 9, wherein identifying the first watermark vector comprises extracting, from a predetermined sub-region of the frequency domain image, the first watermark vector.
16. 	(Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a system comprising at least one processor, a communication interface, and memory, cause the system to:
receive an image containing a first watermark vector corresponding to a user account of a sender of the image;
route the image to memory of the system in which modules correspond to unique user accounts, and one of the unique user accounts being the user account indicated by the first watermark vector;
convert the image to a frequency domain image that contains the first watermark vector;
identify, from the frequency domain image, the first watermark vector;
compare the first watermark vector to  that correspondone of the accounts to determine a probability of a match between at least one and the first watermark vector;
determine the user account of the sender of the image based on the match with the highest probability of a match with the first watermark vector; and
send, to a workplace administrator platform, an indication of the user account of the sender of the image.
17. 	(Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein:
receiving the image comprises receiving the image at a dispatch service module of the system, wherein routing the image comprises routing the image by the dispatch service module

18. 	(Currently Amended) The one or more non-transitory computer-readable media of claim 17, wherein the instructions, when executed by the at least one processor, further cause the system to:
apply, at each of the

extract, at each of the
store, at each of the
19.	 (Currently Amended) The one or more non-transitory computer-readable media of claim 18, wherein extracting the watermark vectors comprises applying, at each of the
20.	 (Original) The one or more non-transitory computer-readable media of claim 16, wherein receiving the image containing the first watermark vector comprises receiving an indication of the user account of the sender of the image, and wherein determining the user account of the sender of the image comprises tracking a source of a data leak associated with the image containing the first watermark vector.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “route the image to memory of the system in which modules correspond to unique user accounts, and one of the unique user accounts being the user account indicated by the first watermark vector; convert the image to a frequency domain image that contains the first watermark vector; identify, from the frequency domain image, the first watermark vector; compare the first watermark vector to stored watermark vectors that correspond to one of the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446